Citation Nr: 0408111	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-05 245A	)	DATE
	)
	)


THE ISSUE

Whether a May 20, 1987 Board of Veterans Appeals decision 
denying entitlement to service connection for a bilateral eye 
disorder should be revised or reversed based on clear and 
unmistakable error.


REPRESENTATION

Moving party represented by:  John E. Howell, Attorney at Law


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The moving party served on active duty from January 1980 to 
September 1984.

This matter comes before the Board of Veterans' Appeals (the 
Board) based upon May 2002 and November 2003 motions for 
revision or reversal of a May 20, 1987 Board decision which 
denied the moving party's claim of entitlement to service 
connection for a bilateral eye disorder.  The basis for the 
motion was alleged clear and unmistakable error (CUE).  See 
38 U.S.C.A. § 7111(West 2002); 38 C.F.R. §§ 20.1400 et seq. 
(2003). 

In September 2003, the Board dismissed the May 2002 motion 
without prejudice to refile on the grounds that the moving 
party failed to meet the threshold pleading requirements for 
revision of the Board decision on the grounds of CUE under 
38 C.F.R. § 20.1404(b).  In the November 2003 supplemental 
motion, the moving party, in essence, requested that the 
Board consider both the previous motion and the November 2003 
supplemental motion together, find that these two documents 
meet the requirements under 38 C.F.R. § 20.1404(b) for 
alleging CUE and consider her motion on the merits.

In a letter dated in February 2004, the Board informed the 
moving party that she had alleged CUE with sufficient 
specificity to satisfy the pleading requirements under 38 
C.F.R. § 20.1404(b).  Accordingly, the case was assigned to 
the undersigned Veterans Law Judge.   In the decision below, 
the Board addresses her arguments on the merits.


FINDINGS OF FACT

1.  In a May 20, 1987 decision, the Board denied the moving 
party's claim of entitlement to service connection for a 
bilateral eye disorder.

2.  The moving party has alleged that the Board erred by not 
ensuring compliance on the part of the VA Regional Office 
(RO) and a VA medical center (VAMC) with the terms of a prior 
remand order; by failing to fulfill the duty to assist; by 
not providing adequate reasons or bases for its decision; and 
by otherwise failing to follow or ignoring governing law and 
regulations.

3.  The moving party has alleged that these errors on the 
part of the Board in May 1987 constituted clear and 
unmistakable error (CUE) in the Board's May 1987 decision.

4. The Board's May 20, 1987 decision was supported by the 
evidence then of record and was consistent with the law and 
regulations then in effect.


CONCLUSION OF LAW

The May 20, 1987 Board decision denying service connection 
for a bilateral eye disorder was not clearly and unmistakably 
erroneous and cannot be revised or reversed based on CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party seeks to have a May 20, 1987 Board decision 
which denied her claim of entitlement to service connection 
for an eye disability revised or reversed based on CUE.

The Board initially notes that the May 20, 1987 Board 
decision is final.  
See 38 C.F.R. § 20.1100 (2003).


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The VCAA emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated, and it affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  

For reasons expressed immediately below, the Board finds that 
the provisions of the VCAA are inapplicable to this case.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

It is clear that the VCAA is not applicable to cases 
involving requests for revision of a final Board decision 
based on CUE.  See Simmons v Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 417 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) [VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"].
 
Relevant Law and Regulations

VA regulations define what constitutes CUE and what does not, 
and they provide in pertinent part:

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  --(1)  
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.
. . . 

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error. -- (1)  
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change made in the 
interpretation of the statute or 
regulation.

38 C.F.R. § 20.1403 (2003).

The Board further notes that the definition of CUE was based 
on prior rulings of the United States Court of Appeals for 
Veterans Claims (the Court).  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE." 143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) [remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage]. 
Therefore, the Board is permitted to seek guidance from years 
of Court decisions regarding CUE.

The Board notes that the Court has consistently stressed the 
rigorous nature of the concept of CUE. "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

Factual Background

The Board believes that a brief factual background is in 
order.

Service medical records show that the moving party indicated 
that she wore glasses or contact lenses on a report of 
medical history completed for her enlistment examination in 
November 1979.  The examiner noted in regard to this that the 
moving party was myopic.  On the enlistment examination 
report, the examiner noted with regard to the clinical 
evaluation of the moving party's eyes that she wore glasses.  
On examination of the eyes, the examiner noted that distant 
vision was 20/LPO [light perception only] bilaterally, with 
corrected vision to 20/25 in the right eye and 20/20 in the 
left eye.  

During service, the moving party was seen for optometry 
screenings in January 1980 and June 1980.  An April 1981 
notation from the Optometry Clinic showed that the moving 
party was prescribed contact lenses.  The examiner noted that 
the moving party was instructed in the insertion, removal, 
and cleaning of the contact lenses.  In May 1981, the moving 
party was seen for a progress check in the Optometry Clinic.  
The examiner noted that there was protein buildup and 
explained to the moving party about enzymes and instructed 
her in the use of the contact lenses.  There was proper 
movement and fit of the lenses.

In June 1981, the moving party was seen in an outpatient 
clinic for an ophthalmology consultation for complaints of 
redness and swelling in both eyes for two days.  It was noted 
that the moving party had been wearing contact lenses for 
three months but had not worn soft lenses for the last three 
days.  The provisional diagnosis was inflammation of the 
eyes.  The moving party was referred for an ophthalmology 
consultation, and the diagnosis was acute conjunctivitis, 
both eyes.

Several times between September 1981 and November 1983, the 
moving party was seen for complaints concerning her eyes 
including complaints of redness, pain, itching, burning, 
watering and swelling.  In October 1982, the moving party was 
seen for complaints of pain in the left for two days after 
having been poked in the left eye with a cigarette.  
Examiner's assessments during this period included possible 
iritis; mild iritis; possibly having overworn a contact lens; 
conjunctivitis; and, in October 1982, a small first degree 
burn on the corner of the left eye.  

On November 10, 1983, the moving party was seen in a service 
department ophthalmology clinic in Fort Carson, Colorado, 
with continuous watery, pruritic eyes with redness in the 
iris of both eyes for five months.  The condition alternated 
from one eye to the other.  There was scaling around the eye 
lids.  The impression was a possible viral infection.  On 
November 14, 1983, the moving party was seen for follow-up 
for possible infection of both eyes for five months.  The 
moving party stated that she still had a large amount of 
purulent drainage on awakening, was sensitive to bright 
light, and had burning in both eyes.  She did not have 
watering of eyes presently.  Objectively, the examiner noted 
decreased scleral inflammation.  The moving party was issued 
a temporary physical profile by a profiling officer, 
H. B. G., M.D., Ophthalmology, for an infection in both eyes.  
This profile limited her duties until December 1983 so that 
she would have no exposure to direct sunlight, windy, dry or 
dusty condition.  She was to have no field duty or physical 
training, and she was required to be near ophthalmology care 
at all times.

On December 12, 1983, the moving party was seen by an 
optometrist at the optometry clinic for new glasses.  The 
optometrist noted that the moving party was being followed by 
Dr. G. for eye infection and had been on medication for three 
weeks.  The moving party reported that the medication had 
helped but that she still had slight pain in left eye.  After 
examination, the optometrist noted an assessment of "No Rx 
[i.e., treatment or prescription] at this time - check on 
status of visual system - low grade iritis [with decreased 
visual acuity]?; Acuity [and] refraction do not add up."  
The plan was to refer the moving party back to Dr. G.  Later 
that day, she was seen by Dr. G. for follow up for her eye 
infection.

Two days later, on December 14, 1983, the moving party was 
seen at an ophthalmology service at Fitzsimmons Army Medical 
Center in Aurora, Colorado.  She provided a history of having 
worn contact lenses for two years but indicated she had had 
difficulty.  Her complaints included itching, blurred visual 
acuity, and exudation in the morning.  She had not worn 
contact lenses since July.  On examination, the examiner's 
findings included "upper bulbar conj[uctiva, both eyes] - 
unusual glist[ening] similar to kerat[oconjunctivitis] of SLK 
[superior limbic keratoconjunctivitis]."  The examiner's 
impression was (1) vernal conjunctivitis versus giant 
papillary conjunctivitis secondary to contact lens wear; and 
(2) corneal epithelial changes secondary to diagnosis (1).

In February and March 1984, the moving party was seen again 
by Dr. G.  In the March 1984 notation, Dr. G. noted that the 
moving party was "seen [at] Grand Rounds Denver [illegible] 
Drs. L. F. [and] R. D. [illegible] SLK (Superior Limbic 
Keratoconjunctivitis) from CL (contact lens) wear . . . ."  
In February 1984, Dr. G. put the moving party on a temporary 
profile for a chronic eye infection, and in March 1984, Dr. 
G. recommended a permanent profile for corneal 
irregularities, both eyes, which limited her duties such that 
she was to have no assignment to high altitudes or dry 
atmospheric conditions for long periods.  The permanent 
profile was approved by the Chief, Department of Surgery for 
corneal irregularities, both eyes which limited her duties 
such that she was to have no assignment to high altitudes or 
dry atmospheric conditions for long periods.  The permanent 
profile was approved by the Chief, Department of Surgery.

The moving party continued to be followed by Dr. G. from 
April to July 1984.  She was seen at an ophthalmology service 
at Fitzsimmons Army Medical Center in Aurora, Colorado, 
during this period.  In May 1984, Dr. G. put the moving party 
on a temporary profile for corneal irregularities, both eyes, 
which limited her duties such that she was to have no 
physical training or field duty.  In June 1984, an examiner 
at Fitzsimmons noted an impression of "SLK, ou" or 
"Superior Limbic Keratoconjunctivitis, both eyes".  In July 
1984, Dr. G. recommended a permanent profile for chronic eye 
infection.  The moving party's duty limitations were as 
follows:  "Prolonged exposure to dry, dusty, windy 
condition, or noxious fumes may aggravate this condition and 
should be avoided whenever possible.  May wear sunglasses 
except in formation."  The permanent profile was approved by 
the Chief, Department of Surgery.

In the September 1994 separation examination report, the 
examiner noted a visual defect of both eyes.  The moving 
party's distant vision was 20/400 in both eyes.  Her near 
vision was 20/200.  Corrected vision was not measured for 
either distant or near vision.

The moving party initially filed a claim of entitlement to 
service connection for a bilateral eye disorder in October 
1984, almost immediately after she left military service.  A 
VA compensation and pension examination, with a specialist 
eye consultation by K.K., was completed in January 1985.  In 
March 1985, the VA Regional Office in Denver, Colorado denied 
the moving party's claim.  Although noting eye infections in 
service, the RO determined, based on the report of the 
January 1985 VA examination, that the claimed eye disability 
refractive error, which is a congenital or developmental 
abnormality for which service connection could not be 
granted.  

The moving party appealed the RO decision.  She submitted a 
medical opinion dated in December 1985 from H.G., M.D., who 
had treated the moving party in service and who now was 
evidently in private practice.  Dr. H.G. which concluded that 
the moving party "has permanent corneal changes due to 
keratitis occurring during her active duty days."  

During a personal hearing which was held at the Denver RO in 
January 1986, the referred to a Dr. F.; her testimony as to 
what Dr. F. told her was unclear.   

Another VA examination was completed in March 1986.  The 
moving party recorded a number of eye complaints.  The 
examiner, a Dr. S., diagnosed myopic astigmatism.

In July 1986, the Board remanded the case.  Noting the 
conflicting medical evidence, which it characterized as 
"ambiguities in the record", it called for another 
examination of the moving party's eyes.

A special VA ophthalmology examination was completed in 
October 1986.  The examiner, Dr. K.K., noted "poor 
cooperation" on the part of the moving party.  
Dr.  K.K. noted that the corneas were "perfectly regular".  
The final diagnosis was refractive error.   

In the May 20, 1987decision here under consideration, the 
Board summarized the evidence.  In essence, the Board 
concluded that keratitis which had occurred in service had 
resolved and that the only current eye disabilities were 
"developmental conditions for which service connection may 
not be granted."  In essence, the Board  
placed greater weight of probative value on the post-service 
VA examinations and discounted the December 1985 report of 
the moving party's own physician.

The Board further notes that added to the record in April 
1991 were September 1989 and 1989 medical opinions of S.L.F., 
M.D. which indicated that the moving party was legally blind 
due to chronic keratitis, which was sometimes induced by 
contact lens wear.  Also assed to the record in 1991 was the 
report of a VA eye examination by a Dr. H. which came to 
essentially the same conclusion.



Analysis

In her May 2002 Motion, the moving party noted that, prior to 
issuing its decision in May 1987, the Board had remanded her 
claim to the VA Regional Office in July 1986 for further 
development and directed (1) that an eye examination be 
"conducted by a physician who has not previously seen her, 
if possible" and (2) that the VA claims file be made 
available to the examiner prior to the examination.  The 
moving party argued that the Board's May 1987 decision should 
be revised based on CUE because the Board did not enforce the 
terms of the previous remand order and further that the 
Board's misstated the facts concerning the VAMC's failure to 
comply.  See the May 2002 Motion at page 9.  In this regard, 
the moving party noted that the doctor who examined her on 
remand was the same doctor who had examined her previously, 
and there was no explanation provided as to why another 
physician was not available.  Concerning this, she stated,

In other words, the Board's Remand Order 
was completely ignored.  Further, there 
is no mention of this failure to comply 
by the VA physicians in the Board's
1987 decision, thus compounding the 
damage.

May 2002 Motion at 11.  The moving party summarized the 
findings of the VA examiner, Dr. K., on three reports (dated 
in January 1985, October 1986 and November 1988) and stated,

[Dr. K.] demonstrated his personal 
prejudices against [the moving party]with 
his increasingly harsh evaluation.  We 
can only speculate as to the reasons for 
his comments.  However, [the moving 
party's] true medical condition, as 
diagnosed by Dr. G. and Dr. F, was 
confirmed by Dr. H. on December 5, 1991.

May 2002 Motion at 11.

The Board observes that the November 1988 report of Dr. K.K. 
[which specifically stated that the moving party "appeared 
to be malingering"] clearly post dates the May 1987 Board 
decision and therefore cannot be considered.  So cannot the 
September 1989 opinion of Dr. F. and the December 1991 
opinion of Dr. H.
Only the evidence as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. §  20.1403(b).  
This will be addressed in greater detail below.  

In her November 2003 Supplemental Motion, the moving party 
cited to decisions of the United States Supreme Court to show 
that the "state of the law" in 1987 required government 
agencies to insure that there was an adequate record to 
support their decisions.  She cited to these decisions as 
further support for her argument that the May 1987 Board 
should have enforced its instructions in its 1986 remand 
order.  The moving party did not elaborate as to why the 
Board's May 1987 decision was not supported by specific law 
and VA regulations then extant.  Since it is clear that CUE 
must be pled with specificity, the Board construes this 
argument to mean -- not that the 1987 Board decision 
incorrectly applied certain statutory and regulatory 
provisions extant at the time -- but that the 1987 Board 
decision incorrectly applied certain judicial decisions 
extant at the time.  

With regard to this argument, the Board notes first that the 
Board remanded the case in July 1986 for another examination 
conducted by a physician who had not previously seen the 
moving party, "if possible", and the very words "if 
possible" indicate that the Board left it to the discretion 
of the local RO and VAMC to ultimately determine whether 
another physician was available to conduct the examination.  
It is clear from its very wording that the Board's 
instruction was discretionary, not mandatory.  The moving 
party's argument fails on that basis.

The Board has the fundamental authority to decide a claim in 
the alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995).  Even assuming for the sake of argument that the 
Board should not have decided the case without remanding it 
again for another examination by a doctor different from both 
Dr. K. and Dr. S., the moving party has not demonstrated in 
her motions how this could have constituted CUE.  An attack 
on improper procedure, such as an alleged failure to assist a 
veteran in the development of his or her claim, cannot be the 
basis of CUE. 
See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  
Accordingly, the moving party's contention fails on that 
basis also  

The Board further observes that it is hardly certain that 
that another examination, had it been completed, would have 
resulted in different findings from those of Dr. K. and Dr. 
S.  Even where the premise of an error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c); Fugo v. Brown, 6 Vet. 
App. 40. 43-44 (1993).   This is yet another basis for not 
finding CUE as alleged by the moving party.  

Turning to the allegations of purported bias on the part of 
Dr. K.K., the moving party has not explained how bias on the 
part of a VA examiner, in and of itself, can be considered to 
be Board CUE.  Manifestly, it cannot, since Dr. K. was never 
employed by the Board.  Although the moving party's 
contentions are unclear, it appears that she may now be 
contending that the Board in May 1987 should have somehow 
intuited bias on the part of Dr. K. and remanded the case for 
another medical opinion.  Significantly, however, the moving 
party did not allege bias on the part of Dr. K. at any time 
prior to the May 1987 decision, and none is readily apparent 
in the record.

In essence, the moving party's recent allegation of alleged 
bias on the part of a VA examiner amounts to post decisional 
evidence which cannot be considered.  
The moving party now contends that Dr. K. demonstrated 
personal prejudice against her "with his increasingly harsh 
evaluations", because Dr. K. indicated that he felt the 
moving party was "malingering".  See May 2002 Motion at 10-
11.  In this regard, the moving party noted that Dr. K. 
reported "[p]robable malingering" in a November 1988 
examination report.  This is true.  However, setting aside 
whether such comment is an accurate representation based on 
clinical evaluation of the moving party or belies bias [for 
reasons not explained by the moving party], the November 1988 
report was dated after the May 1987 Board decision and 
therefore cannot be now considered by the Board.  The Board's 
current deliberations must be based on the record that 
existed when that decision was made, not on reports generated 
after the decision was made.  38 C.F.R. § 20.1403(b).

The moving party also noted that Dr. K. stated in the October 
1986 examination report, which was before the Board in 1987, 
that she "refuses to admit she can see better than 20/400".  
She then stated that her true medical condition as diagnosed 
by 
Dr. G. [in 1985] and Dr. F. in 1989] was confirmed by Dr. H. 
in December 1991.  The Board in 1987 manifestly did not have 
the latter two medical reports before it.  As discussed 
above, CUE in a prior Board decision must be based on the 
record that existed when that decision was made, not on 
reports generated after the decision was made.  38 C.F.R. 
§ 20.1403(b).  

At this point the Board wishes to clarify the role of Dr. F.  
In a "Chronology of the Claim" starting on page 2 of the 
May 2002 Motion, the moving party contended that she provided 
sworn testimony at January 1986 RO hearing concerning her 
meeting with Dr. F. during "Grand Rounds" while she was 
still on active duty and that he told her then that she 
suffered from keratitis.  However, her testimony at that 
hearing was that Dr. G. referred her to Fitzsimmons Medical 
Center in service and then brought her to "Grand Rounds" 
where she was seen by "about 10 doctors."  Later in the 
hearing, she testified that she had heard of the term 
"glaucoma" at "Grand Rounds" and then stated that Dr. F. 
said something about it and that another doctor indicated 
that she did not have glaucoma.  Although it was not clear 
from the moving party's testimony at the January 1986 hearing 
when she saw Dr. F. or what his diagnosis was, she submitted 
a statement dated in September 1984 from Dr. G. in which he 
noted that the moving party "was presented to grand rounds 
in Denver and seen by the two corneal consultants there."  
Dr. G. added,

There was a feeling that, on occasion, a 
soft contact lens covering the superior 
limbus could excite an autoimmune type of 
superior limbic keratitic response.  It 
was suggested that she be placed in gas-
permeable hard contact lenses and that no 
contact lenses which covered the limbus 
should be utilized. . . .  With the 
contact lenses in, the condition appears 
stable and has not apparently worsened by 
the use of the contact lenses.

Under "Recommendations", Dr. G. noted,

It is felt that this represents a 
keratitis secondary to contact lens wear 
that is chronic and interferes with 
vision, and although not severe enough to 
dictate a medical board proceeding, the 
problem should be carried to the [VA] as 
soon as the patient leaves the Service.

As the Board noted above in the Background, service medical 
records included a March 1984 notation by Dr. G. who noted 
that the moving party was "seen [at] Grand Rounds Denver 
[illegible] Drs. L. F. [and] R. D. [illegible] SLK (Superior 
Limbic Keratoconjunctivitis) from CL (contact lens) wear 
. . . ."  This is the only reference to Dr. F. in the 
service medical records and it appears to indicate that he 
may have rendered a diagnosis of SLK.

On her October 1984 original claim for service connection, 
the moving party did not list Dr. F. as a physician who had 
treated her.  On the January 1985 VA examination, she 
provided a history of having been treated for "superior 
limbic keratitis secondary" by Dr. F. of Denver.  She also 
provided a history on the March 1986 VA examination report of 
having been seen by L. F., Grand Rounds, for corneal 
irregularities in 1984.

In a statement received by the RO in December 1985, Dr. G. 
stated that he first saw the moving party around July 1983 
when she had acute keratitis.  He further stated,

[The moving party] had such a severe and 
unusual keratitis that she was sent both 
to Fitzsimmons and brought to Grand 
Rounds where Dr. [L. F.] (a corneal 
consultant) saw her.  The feeling was her 
contact lens wear had led to a corneal 
reaction with permanent epithelial 
changes, including neurovascularization 
and a superior pannus.

All of this evidence was before the Board in 1986 when it 
remanded the claim for further medical information.  In the 
remand, the Board instructed the RO to contact the moving 
party and request that she provide information relating to 
any treatment for her eye disorder which she may have 
received since her separation from service and to assist her 
in securing medical statements from these physicians.  In 
August 1986, the RO wrote to the moving party and requested 
this information.  There is no evidence in the claims file 
that the moving party responded to this request.

No medical reports were provided from Dr. F. until 1989, 
after the Board's May 1987 decision.

The moving party appears to be contending that it was error 
for the Board, in May 1987, to have assigned more probative 
weight to VA examination reports than to the opinions of Dr. 
G. and other physicians [Dr. F. and Dr. H.] who later agreed 
with Dr. G in 1989 and 1991.  This argument clearly 
misunderstands the nature of CUE, since the later opinions 
cannot be considered.  To the extent that the moving party is 
confining her contention to the evidence of record in May 
1987, she appears to be suggesting that Dr. G.'s opinion, and 
his statement about Dr.'s F.'s opinion, should carry more 
weight than the VA examination reports.  This argument 
presents mere disagreement as to how the facts were weighed 
or evaluated by the Board in 1987, and such a disagreement 
cannot be CUE.  See 38 C.F.R. § 20.1403(d)(3).  

The moving party has also argued that the 1987 Board decision 
should be revised based on CUE because the Board stated that 
the moving party had been examined in October 1986 by a 
physician who had been provided with the claims file (Board 
decision, page 5) and that this finding was incorrect because 
there was no evidence to the effect that the examiner 
reviewed the claims file.  See the May 2002 Motion at 12.  
However, just because there is no specific mention of the 
fact in the examination report does not mean that the claims 
folder was not reviewed by the examiner.  Indeed, a VA Form 
21-250, Request for Physical Examination dated July 31, 1987 
in response to the Board's remand specifically stated: "The 
claims folder should be made available to the examiner for 
complete review prior to the examination."  There is no 
evidence that this was not done.  Moreover, the examiner 
filled in the "History Relevant to the Complaint" section 
of the examination report, which is arguably indicative of a 
records review prior to the examination.  In short, the 
moving party's contention as to lack of review of the claims 
folder amounts to speculation unsupported by any objective 
evidence.  Based on the record, it is hardly "undebatable" 
that the claims folder was not reviewed by the examiner.  
Thus, to the extent that the moving party is contending that 
the Board's statement that the examiner reviewed the claims 
folder was erroneous, for reasons stated above, the Board 
believes that the Board's statement was correct, or at the 
very worst was not undebatably erroneous. 

In any event, such error, if it indeed existed, did not 
amount to CUE.  See Fugo, 6 Vet. App. at 45 [noting that 
"simply to label garden-variety types of error as CUE" is 
not sufficient to raise a viable CUE claim].  For an error to 
be CUE, the veteran must show that, but for the error, the 
outcome of the decision would have been manifestly different.  

To the extent that the moving party is contending that the 
Board should have remanded the case to obtain another 
examination, this has been dealt with above.  A failure in 
the duty to assist cannot amount to CUE.  See Caffrey, supra.  
In addition, as discussed by the Board above, there is no 
certainty that another examination would have changed the 
outcome of the case.  As the moving party herself stated in 
her motion, "If the claim file had been available, the 
result may very well have been different . . . ."  May 2002 
Motion, at 13.  It "may" have been different or it may not 
have been, but CUE requires that it be absolutely clear that 
a different result would have ensued.  See 38 C.F.R. 
§ 20.1403(c).

The Board observes in passing that, even assuming for the 
sake of argument that the examining physician did not review 
the claims folder (and as indicated above the Board does not 
believe that such is the case), any error on the part of a VA 
physician is manifestly not Board CUE.  

The moving party also contended, in her May 2002 Motion, that 
the May 1987 Board decision should be revised based on CUE 
because she had a right, as a matter of law, to compliance 
with the Board's 1986 remand order.  In support of this 
argument, she cited to Stegall v. West, 11 Vet. App. 268 
(1998), in which the Court held that a claimant had a right 
to such compliance.  This argument, based at it is on a 
decision of a court which did not even exist in 1987, 
manifestly fails.  

Although acknowledging that neither the Court nor Stegall was 
in existence in 1986, the moving party noted that "the 
principle enunciated is both fair and logical and was within 
the power and the authority of the Board."  May 2002 Motion 
at 13.  In essence, the moving party herself has conceded 
that Stegall may not be applied to this case.  With respect 
to the much more vague "fair and logical" argument, this 
manifestly plead CUE with specificity.  The moving party is 
not alleging a fatal due process error; rather, she indicates 
that it may have been more appropriate for the Board to again 
remand the case.  Such is not CUE.  

The Board does not dispute that it would have been within its 
authority to remand the case a second time in May 1987.  It 
is clear, however, that the Board's election not to remand 
was discretionary and does not amount to CUE.  CUE requires 
that an action not taken by the Board, such as not requiring 
compliance with a remand order, must have clearly and 
unmistakably affected the outcome of the Board's decision.  
Concerning this, the moving party argued:

The outcome of enforcement of the Board's 
Order would have been that another 
physician, perhaps Dr. [H.], would have 
examined [the veteran] and would most 
likely have arrived at a favorable 
decision on her evaluation, as he did in 
1991.

See the May 2002 Motion at 14.  This amounts to sheer 
speculation on the part of the moving party.  Therefore, the 
Board's not having ordered such an examination to be 
conducted cannot constitute CUE.  See 38 C.F.R. 
§ 20.1403(d)(2) [failure in duty to assist does not 
constitute CUE]; see also Fugo, 6 Vet. App. at 44 ("[i]t is 
difficult to see how . . . failure in 'duty to assist' . . . 
could ever be CUE").  

In short, with regard to arguments in the November 2003 
Supplemental Motion regarding alleged lack of compliance with 
the 1986 remand instructions, the May 1987 Board was not 
bound by the decision cited.  More importantly, the moving 
party has not demonstrated how requiring compliance with its 
remand instructions - assuming, for the sake of the moving 
party's argument, that those instructions were not complied 
with, -- would have manifestly changed the outcome of the May 
1987 Board decision.  See 38 C.F.R. § 20.1403(c).

In addition to reiterating the argument about Stegall in her 
November 2003 Supplemental Motion, the moving party contended 
that that law in 1987 required the Board to provide a proper 
and legally supportable decision in all veterans' appeals.  
November 2003 Supplemental Motion at 11.  Concerning this, 
the moving party cited to a 1996 version of a provision of 
the statute at section 7104(d)(1) and stated that this 
provision, as quoted by the moving party, had been in effect 
since 1961.  38 U.S.C.A. § 7104(d) (West 2002).  Although the 
moving party did not make any further connection between this 
provision and why the 1987 Board decision should be revised 
based on CUE, the Board construes this argument to mean that 
the 1987 Board incorrectly applied this particular statutory 
provision, which was extant at the time of the Board 
decision.

However, in regard to this, the Board notes first that, 
although an antecedent version of section 7104(d) was in 
effect from 1961, that section was amended in 1988 - after 
the 1987 Board decision in question was issued in this case - 
and therefore the 1996 version of the provision which the 
moving party has quoted in her Supplemental Motion was not 
the version which was extant at the time of the Board's 1987 
decision.  Specifically, the moving party alleged reported 
that section 7104(d)(1) stated:

(d) Each decision of the Board shall 
include -

(1) a written statement of the 
Board's findings and conclusions, 
and the reasons or bases for those 
findings and conclusions, on all 
material issues of fact or law 
presented on the record . . . .

See the November 2003 Supplemental Motion at 11 [citing 38 
U.S.C. § 7104(d)(1)(1996)].  This is not correct.  The 
antecedent version of that provision was found in 1987 at 
section 4004(d) and provided:

(d) The decisions of the Board shall be 
in writing and shall contain findings of 
fact and conclusions of law separately 
stated.

38 U.S.C. § 4004(d) (1982); see also 38 U.S.C.A. 
§ 7104(d)(1), Note (1988 Amendments) (West 2002).

In addition to quoting a version of a provision of law that 
was not extant at the time of the Board's 1987 decision, the 
moving party did not state how the correct provision of the 
law was incorrectly applied by the Board in 1987 or otherwise 
resulted in CUE in the May 1987 decision.  The Board's May 
1987 decision clearly contained findings of fact and 
conclusions of law, as required by the operative statute in 
effect at the time of its decision.  

To the extent that the moving party is attempting to argue 
that the 1987 Board erred in failing to provide reasons or 
bases for its decision, the Board again notes that the 
amendments to the statute requiring reasons or bases were 
made after the 1987 decision.   Moreover, the Board's 
discussion and evaluation provided reasons for its decision, 
namely that VA examinations had found nothing but 
developmental abnormalities.  In any event, the moving party 
has not stated how inadequate reasons or basis could have 
constituted CUE in the Board's 1987 decision.  See Fugo, 6 
Vet. App. at 44 ["[i]t is difficult to see how . . . failure 
to give reasons or bases could ever be CUE").

In the November 2003 Supplemental Motion, the moving party 
additionally alleged that the correct facts were not before 
the 1987 Board when it rendered its decision.  See the 
November 2003 Motion at page 14.  In this regard, the moving 
party argued that "[t]he reason the correct evidence was not 
available is that the Board, for whatever reason, chose not 
to make an issue of the arrogant refusal of the employees of 
the Veterans Health Administration at the [VAMC] to comply 
with the Board's instructions."  She then concluded,

Therefore, the correct facts about [the 
veteran's] condition, which could have 
been made known to the Board by a 
physician different than the one who had 
previous [sic] conducted  in [sic] her 
eye examination, was [sic] not before the 
adjudicator (the Board) at the 
appropriate time when the decision was 
made because the Board did not require 
that she be examined by a new physician, 
not the same, possibly prejudiced, 
examiner ([Dr. K.]) who saw her 
previously.

November 2003 Supplemental Motion at 16 (underlining in 
original).

In essence, this contention amounts to a rehash of other 
contentions which have been dealt with above.  The moving 
party is now attempting to provide testimony and argument as 
to alleged bias, which she did not present to the Board in 
1987.    As such, it cannot be considered. She is speculating 
that things would have been different if she had been 
examined by someone else.  This amounts to a contention of 
failure to assist, which as explained above cannot constitute 
CUE.  See 38 C.F.R. § 20.1403(d)(2); Fugo, 6 Vet. App. at 44; 
see Caffrey, 6 Vet. App. at 383-84.  

The moving party argued in her May 2002 Motion that the May 
1987 Board did not determine whether the preponderance of the 
evidence was against the moving party's claim, and she 
indicated that, had it done so, the result of its decision 
would have been manifestly different.  She noted that the 
laws and regulations providing that the benefit of reasonable 
doubt be resolved in favor of the claimant were in effect at 
the time of the Board's May 1987 decision and that the Board 
was required to apply the reasonable doubt rule.  See the May 
2002 Motion at 14-15.  She noted that "the law changed in 
1985 and 1986 regarding application of the rule on reasonable 
doubt . . .  [and] required that where there is evidence both 
for and against the moving party's claim, that evidence 
should be reviewed and a decision made on whether the 
preponderance of the evidence was against the veteran's 
claim."   See the May 2002 Motion at 16.  

Any argument concerning how the Board weighed the evidence 
must fail, see 38 C.F.R. § 20.1403(d)(3).   It may be that 
the moving party is asserting that the statutory and 
regulatory provisions extant at the time were incorrectly 
applied by the Board in 1987 and that this incorrect 
application resulted in CUE in the Board's decision.  
38 C.F.R. § 20.1403(a).  

The Board notes that 38 C.F.R. § 3.102, the VA regulation 
governing the doctrine of reasonable doubt, was amended in 
1985.  Prior to that amendment the
regulation stated in pertinent part,

By reasonable doubt is meant one which 
exists by reason of the fact that the 
evidence does not satisfactorily prove or 
disprove the claim, yet a substantial 
doubt and one within the range of 
probability as distinguished from pure 
speculation or remote possibility.

38 C.F.R. § 3.102 (1983) (emphasis added).  

After the amendment, the regulation stated in pertinent part 
as it does today,

By reasonable doubt is meant one which 
exists because of an approximate balance 
of positive and negative evidence which 
does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and 
one within the range of probability as 
distinguished from pure speculation or 
remote possibility.

38 C.F.R. § 3.102 (2003) (emphasis added).  

In support of her contention that this regulation was 
incorrectly applied, the moving party noted that there was 
conflicting medical evidence regarding her claim in the 
record before the Board in 1987; specifically, she noted that 
the findings of Drs. G. and other doctors referred to by Dr. 
G. were favorable to the claim and findings by VA doctors 
were not.  The moving party then noted that the Board 
acknowledged that the moving party had eye problems in 
service and concluded that the findings of the physician who 
treated her during service were not confirmed by subsequent 
VA ophthalmologic examinations.  The moving party quoted from 
the May 1987 Board decision as follows:

Because neither of the most recent [VA] 
examinations revealed evidence of a 
chronic, acquired eye disorder, the Board 
finds that the benefit sought by the 
veteran must be denied.

See the May 2002 Motion, at page 16.  

The moving party argued that "[t]his failure to evaluate 
conflicting medical reports rises to the level of CUE."  As 
explained above, it most certainly does not.  

The moving party noted first that "the Board dismissed any 
medical report that was 'not confirmed' by VA physicians" 
and that this conclusion presumed that a "VA physician is 
always right, and that is not the law."  Second, she noted 
that, despite the amendment to section 3.102 in 1985, 
"[t]here is nothing in the Board's opinion that indicates 
that a member weighed the evidence for and against [the 
veteran's] claim and determined if the preponderance of the 
evidence was against the claim."  She then stated that 
"that omission is quite distressing" and that "[t]he 
conclusion must be that the Board committed [CUE] in 1987."

With regard to this argument, the Board notes that, in 
evaluating the evidence then of record, the May 1987 Board 
stated,

Contained in the record is a statement 
from the physician who treated the 
veteran during service for eye problems, 
and subsequently examined her during 
December 1985.  Although he concluded 
that she had permanent corneal changes 
secondary to her in-service keratitis, 
those findings were not confirmed by 
subsequent [VA] ophthalmological 
examinations.  Instead, those 
examinations, which were conducted in 
March and October 1986, failed to reveal 
any abnormality of either cornea or iris.  
The only eye disorders which were found 
in those examinations, refractive error 
and dry eyes, are developmental 
conditions for which service connection 
may not be granted.  Because neither of 
the most recent [VA] examinations 
revealed evidence of a chronic, acquired 
eye disorder, the Board finds that the 
benefit sought by the veteran must be 
denied.

May 1987 Board decision at 6 (emphasis added).

From this evaluation of the evidence, it is clear that the 
1987 Board found the findings on the VA examinations in March 
and October 1986 - which were conducted by two different VA 
examiners -- more probative and persuasive in deciding the 
claim than it did the findings of the physician who treated 
the moving party during service for eye problems and who 
subsequently examined her during December 1985.  One reason 
indicated by the 1987 Board in its decision for doing so, and 
illustrated above by the italicized portions of the 
paragraph, was that the VA examinations were more recent than 
the other reports.  The 1987 Board considered whether the eye 
problems which were shown in service were "chronic" and 
continued to exist in the present.  Based on the most recent 
medical evidence of record, the Board concluded that they did 
not, and that the disorder which was shown by the most recent 
medical evidence was not one for which service connection 
could be granted.  38 C.F.R. § 3.303(c) [noting that 
refractive error is not a disease or injury for the purposes 
of establishing service connection].  See the 1987 Board 
decision at 6 [citing 38 C.F.R. § 3.303(c)].

It is clear that the May 1987 Board decision it did evaluate 
the positive and negative evidence in the record; that it 
assigned more probative weight to, and found more persuasive, 
the more recent VA examination reports than it did other 
evidence of record; and, in so doing, that it concluded that 
that evidence preponderated against the claim and therefore 
the benefit sought by the veteran had to be denied.  See 
Fugo, 6 Vet. App. at 44 (noting that "[i]t is difficult to 
see how either failure in 'duty to assist' or failure to give 
reasons or bases could ever be CUE").  

Although the 1987 Board may not have provided detailed 
reasons or bases for its conclusions, to the satisfaction of 
the moving party, as explained above the findings provided by 
the Board make it clear why the claim was denied: the Board 
chose to place greater weight on recent medical evidence 
which found only a developmental abnormality.  Medical 
evidence of such developmental abnormality was of record, not 
only in the form of the recent VA examination reports but 
also in the service medical records, including the enlistment 
examination report.  The Board chose to discount the medical 
evidence which suggested that she had permanent acquired 
corneal changes.  The Board was not obligated to explain the 
benefit of the doubt rule because in its judgment the 
evidence was not in relative equipoise.   

Accordingly, the Board concludes that the moving party has 
not demonstrated that the May 1987 Board incorrectly applied 
section 3.102 of VA regulations or any other provision of the 
law which existed at the time.  Rather, the moving party's 
argument merely presents disagreement as to how the facts 
were weighed or evaluated by the Board in 1987, and such a 
disagreement cannot be CUE.  38 C.F.R. § 20.1403(d)(3).

In the November 2003 Supplemental Motion, the moving party 
contended that the error made by the Board in 1987 was to 
accept uncritically the report from Dr. K., and she again 
argues that for unknown reasons Dr. K. was "unfavorably 
disposed" towards her or "harbored some personal animus" 
against her.  See the November 2003 Supplemental Motion at 
18.  She alleged that the Board's decision to remand the case 
in 1986 to have the moving party examined by another 
physician was evidence that the Board "strongly suspected" 
this animus on the part of Dr. K. toward the moving party.  
Id. at 18-19.  She then contended that, had the Board 
remanded the case again for another examination, "the 
results would have paralleled the reports from Dr. G." and 
the result of the Board's decision would have been manifestly 
different.  All of this amounts to unsupported allegations on 
the part of the moving party.  

With regard to these contentions, the Board notes first that 
the 1986 Board stated that it was remanding the case because 
of "ambiguities in the record".  See the July 1986 Board 
remand order at 2.  Just before that statement, the Board 
listed the different findings about the eye condition that 
had been rendered by three different examiners.  There is no 
evidence in the record that the Board "suspected" anything 
about any of these examiners' feelings or attitudes toward 
the moving party.  The Board remanded the case to get more 
medical information about the nature of the moving party's 
eye condition.  Crucially, the moving party herself did not 
raise any questions concerning the purported bias on the part 
of the VA examiner which she now sees so clearly almost 
twenty years later.  

Second, with regard to the moving party's contention that 
findings on another examination "would have paralleled the 
reports of Dr. G.", this is sheer speculation on her part.  
The Board again notes that the results an examination that 
was never conducted would have yielded cannot be known.  
Therefore, the Board's not having ordered such an examination 
to be conducted cannot constitute CUE.  38 C.F.R. 
§ 20.1303(d)(2); see Fugo, 6 Vet. App. at 44; see Caffrey, 6 
Vet. App. at 383-84.  

Finally, the moving party has alleged that the Board violated 
various decisions of the United States Supreme Court with 
respect to the alleged inadequate state of the record at the 
time of its May 1987 decision.  To the extent that this 
amounts to a specific allegation of CUE, as discussed above a 
failure on the part of VA to assist a moving party cannot 
amount to CUE.  

In summary, for the foregoing reasons and bases, the Board 
concludes that the motion for revision or reversal of the May 
1987 decision of the Board that denied service connection for 
a bilateral eye disorder based on CUE is denied. 


ORDER

The motion for revision or reversal of the May 1987 decision 
of the Board that denied service connection for a bilateral 
eye disorder based on CUE is denied.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



